Citation Nr: 0333701	
Decision Date: 12/03/03    Archive Date: 12/15/03

DOCKET NO.  02-16 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a compensable rating for a right knee 
disorder to include bursitis.

2.  Entitlement to a compensable rating for a left knee 
disorder to include bursitis.

3.  Entitlement to compensation under 38 C.F.R. § 3.324 for 
multiple noncompensable service-connected disabilities.


REPRESENTATION

Veteran represented by:	Colorado Division of Social 
Services


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from May to August 1983, 
March 1984 to February 1987, and July 1987 to July 1990.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); see also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  In light of 
the VCAA, the Board has determined that further evidentiary 
development is necessary in this case.  The Board finds that 
a VA examination addressing the nature and severity of the 
veteran's bilateral knee condition to include bursitis is 
warranted.  38 C.F.R. § 3.159(c)(4) (2003).  In July and 
August 2001, the veteran was scheduled for VA examinations in 
which he failed to appear.  The evidence of record reveals 
that the veteran was incarcerated in August 1998, receiving a 
10 year sentence.  The veteran was unable to attend the 
scheduled examinations due to his incarceration.  In Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991), the Court instructed 
"those who adjudicate claims of incarcerated veterans to be 
certain that they tailor their assistance to the peculiar 
circumstances of confinement."  See also Bolton v. Brown, 8 
Vet. App. 185 (1995) (incarcerated veterans "are entitled to 
the same care and consideration given to their fellow 
veterans").  The veteran has not been afforded a VA medical 
examination to date for the specific purpose of determining 
the severity of his bilateral knee condition.  The Board 
finds that such an examination is necessary.

Additionally, in a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d (Fed. Cir. 2003), the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Federal Circuit made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The Federal 
Circuit found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  Therefore, because this case is being remanded for 
additional development or to cure a procedural defect, the RO 
must take this opportunity to inform the veteran of the 
requisite time allowed to respond to a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations.  
The VCAA notice should also be in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs.

2.  The RO should use reasonable 
available resources to schedule the 
veteran for a VA examination to 
determine the severity of his bilateral 
knee disorder.  All indicated studies 
should be performed and all clinical 
findings, including range of motion of 
the knees reported in detail.  The 
examiner should opine on the severity 
of the bilateral knee disorder, 
including any functional impairment 
caused by pain or weakness.  
Specifically, the examiner should 
express an opinion as to whether or not 
there is severe painful motion or 
weakness of the knees.  The examiner 
should be asked to determine whether 
the joints exhibit weakened movement, 
excess fatigability or incoordination; 
if feasible, these determinations 
should be expressed in terms of 
additional loss of range of motion due 
to any weakened movement, excess 
fatigability or incoordination.  If it 
is not feasible to express any 
functional impairment caused by pain, 
weakened movement, excess fatigability 
or incoordination found in terms of 
additional range-of-motion loss, the 
examiner should note the report 
accordingly.  The RO should forward the 
veteran's claims file to the VA 
examiner to be reviewed in conjunction 
with the examination.  All opinions and 
conclusions expressed must be supported 
by a complete rationale in a report.

3.  Then, after ensuring that all 
requested development has been 
completed, the RO should review the 
entire record to determine whether a 
compensable rating is warranted for the 
veteran's bilateral knee disorder to 
include bursitis.  As it relates to the 
compensable rating for the veteran's 
bilateral knee disorder, the provisions 
of 38 C.F.R. §§ 4.40, 4.45 (2002), as 
discussed by the United States Court of 
Appeals for Veterans Claims in DeLuca 
v. Brown, 8 Vet. App. at 205-08, should 
be addressed by the RO.  The RO should 
also include the provisions of 
38 C.F.R. §§ 3.102 and 3.159 (2003).  
If the determination of these claims 
remain unfavorable to the veteran, the 
RO must issue a Supplemental Statement 
of the Case and provide him a 
reasonable period of time in which to 
respond before this case is returned to 
the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




